Title: From Alexander Hamilton to James McHenry, 21 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. March 21st. 1800
          
          the enclosed letter and papers were sent me by General North
          I am  induced to consider the charge of Major Bewell for double rations as irregular, since Fort Lernoult is part of the Fortification of Detroit, and can not be called a distinct for post. The rations of the Act in this case This case is totally different from that of officers commanding districts which contain a number of independent post fortresses—Col. Strong appears to me to be the person entled, in the present instance, to the benefit of double rations. It will, therefore, in my opinion be proper, that Major Bewell should refund what he may have received—The charge can be made against his future pay.
          I do have not thought it proper to take any measures of a — nature against for prosecuting this officer as I beleive the thing proceeded entirely from a wrong construction of a very obscure and indefinite provision—no imposition on the public could have been intended as the fact was fully exhibited in the Account, and the person charged with settling it thereby enabled to judge
          S of War—
        